USAA Investment Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to Section 1(b) of the Advisory Agreement dated as of August 1, 2006, between USAA Mutual Funds Trust (the Trust) and USAA Investment Management Company (the Manager), please be advised that the Trust has established two new series of its shares, namely, the Ultra Short-Term Bond Fund and Real Return Fund (the Funds), and please be further advised that the Trust desires to retain the Manager to render investment advisory services under the Advisory Agreement to the Funds at the fees stated below: ADVISORY FEE SCHEDULE Ultra Short-Term Bond Fund0.24% Real Return Fund0.50% In addition, revised Schedule A to the Advisory Agreement reflecting the addition of the Funds to the Advisory Agreement is attached hereto as Exhibit A and is hereby approved. Please state below whether you are willing to render such services at the fee stated above. USAA MUTUAL FUNDS TRUST Attest: By: Christopher P. Laia Christopher W. Claus Secretary President Dated: We, as the sole shareholder of the above named Funds, do hereby approve the Advisory Agreement and are willing to render investment advisory services to the Ultra Short-Term Bond Fund and Real Return Fund at the fees stated above. In addition, we approve Exhibit A hereto as revised Schedule A to the Advisory Agreement. USAA INVESTMENT MANAGEMENTCOMPANY Attest: By: Christopher P. Laia Daniel S. McNamara SecretaryPresident Dated: EXHIBIT A SCHEDULE A TO ADVISORY AGREEMENT LISTING OF FUNDS NAME OF FUND Aggressive Growth Fund Balanced Strategy Fund Capital Growth Fund California Bond Fund California Money Market Fund Cornerstone Strategy Fund Emerging Markets Fund First Start Growth Fund Global Opportunities Fund GNMA Trust Growth & Income Fund Growth and Tax Strategy Fund Growth Fund High-Yield Opportunities Fund Income Stock Fund Income Fund Intermediate-Term Bond Fund International Fund Managed Allocation Fund Money Market Fund New York Bond Fund New York Money Market Fund Precious Metals and Minerals Fund Real Return Fund Science & Technology Fund Short-Term Bond Fund Small Cap Stock Fund Target Retirement Income Fund Target Retirement 2020 Fund Target Retirement 2030 Fund Target Retirement 2040 Fund Target Retirement 2050 Fund Tax Exempt Intermediate-Term Fund Tax Exempt Long-Term Fund Tax Exempt Money Market Fund Tax Exempt Short-Term Fund Treasury Money Market Trust Total Return Strategy Fund Ultra Short-Term Bond Fund Value Fund Virginia Bond Fund Virginia Money Market Fund World Growth Fund
